Citation Nr: 1140126	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for service connection for porphyria cutanea tarda.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additionally, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The Board notes that the RO adjudicated service connection for PTSD and depression as separate issues.  However, a review of the record indicates that the Veteran has also been diagnosed with anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has combined and recharacterized the issues of entitlement to service connection for PTSD and depression to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  

The issue of service connection for porphyria cutanea tarda is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a Hepatitis C was previously denied in a May 2005 RO rating decision.  The Veteran was notified of that decision and did not submit a timely notice of disagreement.  

2.  The evidence received since the May 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a Hepatitis C.

3.  The Veteran's claim of entitlement to service connection for porphyria cutanea tarda was previously denied in a May 2005 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

4.  The evidence associated with the claims file subsequent to the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for porphyria cutanea tarda and raises a reasonable possibility of substantiating the claim.

5.  The evidence demonstrates that any currently diagnosed acquired psychiatric disorder is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The May 2005 decision that denied the Veteran's claim for Hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final May 2005 determination wherein the RO denied the Veteran's claim of entitlement to service connection for Hepatitis C, is not new and material, and the Veteran's claim for that benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

3.  The May 2005 rating decision that denied the Veteran's claim of entitlement to service connection for porphyria cutanea tarda is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

4.  Evidence received since the final May 2005 determination wherein the RO denied the Veteran's claim of entitlement to service connection for porphyria cutanea tarda, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

5.  The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD and depression have been met.  38 U.S.C.A. §§ 105, 1101, 1112, 1110, 5103, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2007 and October 2007 that fully addressed the aforementioned notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the September 2007 and October 2007 letters completely satisfy the notice criteria for new and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, the September 2007 and October 2007 letters provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims folder the Veteran's service treatment records.  

As a final point regarding the duty to assist, the Board acknowledges that the Veteran has not been afforded a VA examination for the issue of service connection for Hepatitis C.  However, as the Board finds below that new and material evidence has not been submitted to reopen this issue on appeal, a remand for a VA examination is not warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  


II. New and Material Evidence

The Veteran seeks service connection for Hepatitis C and porphyria cutanea tarda.  The RO originally denied the Veteran's claims of entitlement to service connection for Hepatitis C and porphyria cutanea tarda in a decision dated May 2005.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

A. Hepatitis C 

Taking into account all relevant evidence, the Board finds that new and material evidence has not been received sufficient to reopen the appellant's claim of entitlement to service connection for Hepatitis C.  The Veteran's claim was initially denied in a May 2005 rating decision after the RO determined that the record failed to show that the Veteran's Hepatitis C occurred in or was caused by military service.  The Veteran did not submit a timely notice of disagreement of that decision, and it became final.  

At the time of the May 2005 rating decision that denied service connection for Hepatitis C, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and statements by the Veteran.  Subsequently, VA outpatient treatment records, a VA examination report, and private treatment records have been associated with the claims file. 

However, none of these records relate the Veteran's Hepatitis C to his military service.  VA outpatient treatment records show that the Veteran has a diagnosis of Hepatitis C, but they do not relate his condition to his active service.  Additionally, the Veteran's treating VA physician did not provide an opinion as to the etiology of the disorder, however, he did note that the Veteran was diagnosed with Hepatitis C in 2002, and had a history of opioid dependence and cocaine abuse.  

Although the evidence received since the May 2005 decision is "new," in that the records were not previously seen, these VA outpatient treatment records are not material since they are merely cumulative of medical evidence previously considered by the RO.  And, they do not raise a reasonable possibility of substantiating the claim, in that they do not suggest that the Veteran's Hepatitis C was incurred in service.

Because the evidence received since the May 2005 RO decision does not medically suggest that the Veteran's Hepatitis C was incurred in or aggravated by service, it does not raise a reasonable possibility of substantiating the claims.  And as such, the requests to reopen are denied.

B. Porphyria Cutanea Tarda

The Veteran's claims of entitlement to service connection for porphyria cutanea tarda was initially denied in a May 2005 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and statements by the Veteran.  Subsequently, additional VA outpatient treatment records, private medical records, a hearing transcript, a VA examination report, lay statements from the Veteran's family and friends, and personal statements by the Veteran have been associated with the claims file. 

The claim of service connection for porphyria cutanea tarda was denied as there was, among other things, no evidence that the disability became manifested to a compensable degree within one year after last exposure to herbicides.  The evidence submitted subsequent to the May 2005 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the May 2005 decision suggests that the Veteran has a current diagnosis of porphyria cutanea tarda and is seeking treatment for this condition.  Additionally, the evidence suggests that the Veteran's currently diagnosed porphyria cutanea tarda could be directly related to a skin rash noted in-service.  The Veteran further testified that he continued to have symptoms from his skin condition noted in-service, until the present.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final May 2005 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claims of service connection for porphyria cutanea tarda is reopened.


III. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran asserts that his acquired psychiatric disorder is related to his active service.  Specifically, the Veteran contends that he developed an acquired psychiatric disorder as a result of his service in Vietnam, where he was attacked by gunfire and witnessed the beating of a soldier.  

The Veteran's service treatment records are devoid of evidence of treatment for a psychiatric disorder.  Additionally, the Veteran's entrance and separation examinations do not document any psychiatric conditions.

The Veteran served in the U.S. Army from March 1971 to April 1972.  The Veteran's DD-214 showed that he served in Vietnam from September 1971 to March 1972.  Additionally, the DD-214 noted that the Veteran was the recipient of the Vietnam Campaign Medal with 60 Device, the Vietnam Service Medal, and National Defense Service Medal.  

VA outpatient treatment records show that the Veteran was seeking mental health treatment.  Additionally, the VA treatment records show diagnoses of PTSD, depression, panic disorder with agoraphobia, and alcohol dependence.  A December 1987 drug rehabilitation treatment record discussed the Veteran's service in Vietnam.  At that time, the Veteran complained of a startle reflex, and difficulty in getting close and trusting people.  Furthermore, the Veteran also reported undergoing the PTSD program in Gainesville.  The Veteran denied direct combat in Vietnam, but stated that he worked as motor pool inventory and experienced episodes of being under fire.  The Veteran also reported such symptoms as nightmares, fear of large crowds and loud noises, frustration, and anxiousness.  Additionally, he reported that he started drinking due to insomnia.  

The Veteran submitted a November 2004 statement documenting his in-service stressors for PTSD.  The Veteran reported that he was driving a jeep from Vinh Long to Can Tho to pick up vehicle parts.  Additionally, the Veteran stated that he was driving with a fellow soldier through rice patties when they suddenly came under fire.  The Veteran reported that bullets were hitting the jeep, so they stopped and returned fire.  The Veteran then stated that six to eight ARVN's pulled a Vietcong out of the rice patties and onto the road.  The Veteran reported that half of his head was gone, and they stood in a circle kicking in the rest of his head with their boots and rifle butts.  Additionally, the Veteran reported that masses of brain were splattered on him, and reported that he has never forgotten that day, and many times over the years, appeared to be back at that jeep with the feeling of fear and sickness.  Moreover, the Veteran reported that sleeping has always been a problem because of nightmares.  The Veteran reported an additional incident that took place while he was on guard duty in December 1971.  The Veteran stated that he was on guard duty in a tower when a san pan came down the Mekong River that looked suspiciously empty.  As it approached closer, heads popped up and began to fire towards him.  Additionally, the Veteran reported that a rocket was fired toward him, but missed the tower.  Furthermore, the Veteran stated that he was returning fire and radioed for help as he climbed down the tower.  The Veteran also stated that the san pan was eventually blown out of the water.  The Veteran reported that he constantly relives this event.  He also stated that he cannot stand loud noises and will not watch fireworks.        

The Veteran has submitted multiple lay statements in October 2007.  The Veteran's friend stated that he grew up with the Veteran in California.  Additionally, he reported that the Veteran was consistently pleasant, outgoing, and energetic.  He reported that the Veteran's behavior changed dramatically after his 1972 involvement with the 2nd Tet Offensive, during the Vietnam War.  He also reported that the Veteran isolated himself, did not go out and socialize, and had a sense of hopelessness, paranoia, and anxiety.  Lastly, he stated that he witnessed the Veteran have emotional breakdowns, where he would sob inconsolably to the point of incapacitation.  The Veteran submitted a statement by his mother, who stated that the Veteran was a changed man upon his return from Vietnam.  Furthermore, she stated that before his tour he was a happy go lucky child, but returned from Vietnam troubled, quiet, and reserved.  Moreover, she reported that she witnessed the Veteran's emotional breakdowns, anger, and confusion.  Lastly, the Veteran submitted a statement from his brother.  He reported that the Veteran was bright, energetic, and extremely caring before entering service.  He reported that when the Veteran was discharged, he was confused, withdrawn, and angry.  He reported that the Veteran spent the next 20 years going from job to job, and had two failed marriages.  

The Veteran was afforded a VA psychological examination in November 2007.  The examiner noted that the Veteran reported a variety of different military stressors, including having his jeep catch on fire, seeing Vietnamese torture US soldiers, and being fired upon by a san pan at a river bank.  Additionally, the Veteran reported nightmares and flashbacks approximately two to three times per week, avoidance of news and media reports that remind him of Vietnam, and hyperarousal symptoms.  The Veteran reported that he has had these symptoms since Vietnam.  Moreover, the Veteran reported periods of substance dependence since his discharge form service.  Upon examination, the examiner diagnosed the Veteran with PTSD and alcohol dependence in remission, with a global assessment score (GAF) of 60.  The examiner stated that the Veteran met the criterion for posttraumatic stress disorder based on the DSM-IV criteria.  Additionally, the examiner noted that his specific military-related stressors were as stated above.  Furthermore, the examiner stated that the Veteran had symptoms such as hyperarousal, avoidance, and experiencing.  The examiner concluded that the Veteran's PTSD was as likely as not due to service stressors.  Additionally, he stated that the Veteran had no occupational or social impairment from a psychiatric standpoint.  The Veteran reported that his symptoms had improved considerably on his current medication regimen.

In addition, the Veteran was afforded a Travel Board hearing in April 2011.  The Veteran testified that he was trained as a Bravo Radio Operator, but when he got to Vietnam, he was assigned to a motor pool.  The Veteran reported that his job entailed ordering parts, going to pick up parts, and maintaining vehicles in the motor pool.  Additionally, the Veteran reported that he made a lot of trips between Binh Long and Can Tho, and various  other bases.  The Veteran reported that he would drive a jeep by himself, or with another soldier.  Moreover, the Veteran reported that he went from Vinh Long to the ferry on the Mekong, and then had to load on the ferry to go across to Can Tho.  The Veteran reported that experienced incidents where he came across an enemy.  Specifically, the Veteran stated that the car came under gunfire, and they had to return fire.  Additionally, the Veteran reported that South Vietnamese came out of the clearing, dragging an obviously dead soldier.  He reported that it was a Vietcong that they had caught in the tree line and dragged him out to the road.  The Veteran reported that half of the dead man's head was gone, and they continued to kick the rest of his it in.  Moreover, he reported that driving on these trails were very stressful and caused high anxiety, especially after the above stated incident.  Additionally, the Veteran reported that there were several other instances where once they got to the ferry to go across to Can Tho, enemy activity reported and they had to take additional precautions.  The Veteran also reported another incident where he was standing guard along the Meking and a San Pan came down the river.  The Veteran stated that rifles came up and started firing at him.  He reported that one of the men that jumped out onto the ground got hit with gunfire.  Furthermore, the Veteran reported that Vietnam was a very traumatic experience for him.  Moreover, the Veteran stated that he was in fear in Vietnam and was uncertain if he was in harms way.   

As noted above, in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

After a careful review of all of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran suffers from PTSD and that this condition is related to his experiences during service.  In making this determination, the Board notes that the Veteran is competent to report that he was in fear for his life while on guard duty and driving  around Vietnam from rocket/artillery attacks, and saw people beaten and dead, and had feelings of intense fear and uncertainty if he was in harms way while serving in Vietnam.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board notes that the Veteran's in-service fears, feelings, and experiences are within his realm of personal knowledge.  Similarly, it is within the Veteran's realm of personal knowledge whether he has continued to have recurrent intrusive thoughts and nightmares regarding his in-service experiences, as well as feelings of depression and anxiety since service.

Moreover, the Board finds credible the Veteran's report that he has experienced a continuity of symptomatology since service, including feelings of depression and anxiety.  The Veteran's records are internally consistent, as evidenced by his VA treatment records, lay statements by friends and family members, his statements, and the November 2007 VA examination report.  Further, the Board finds that it is facially plausible that the Veteran was involved in an exchange of gunfire while serving in Vietnam, and that, during his tour of duty, he felt terrified and saw an injured and dead soldier.  Moreover, the Board finds it facially plausible that such experiences subsequently resulted in the Veteran's current psychiatric symptomatology and his corresponding treatment for feelings of anxiety and depression.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  

Further, the Board reiterates that, pursuant to the amended regulations governing service connection for PTSD, where the Veteran's claimed stressor is related to 'a fear of hostile military or terrorist activity during service,' if a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  In this case, the Board finds that the Veteran's statements regarding the occurrence of his in-service stressors are consistent with the circumstances of his service as evidenced by the record, and moreover, finds no clear and convincing evidence to the contrary.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 38 C.F.R. § 3.304(f)(3).  As such, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3). 

Additionally, the Board finds it significant that, the Veteran's treating VA physician diagnosed him with multiple psychiatric conditions, to include PTSD, depression, panic disorder with agoraphobia, and alcohol dependence.  Furthermore, the November 2007 VA examiner, who collected a complete history of the Veteran's pertinent military history, as outlined above, and thoroughly examined the Veteran, provided the opinion that the Veteran currently had PTSD that he related to the Veterans stressors while serving in Vietnam.   Moreover, at the April 2011 Travel Board Hearing, the Veteran reported that his service in Vietnam was a traumatic experience, where he was in fear of his life and uncertain if he was in harms way.  In this regard, the Board finds the medical opinion of the November 2007 VA examiner that the Veteran currently has PTSD, which is related to his in-service experiences in Vietnam, to be probative as to the diagnosis and etiology of the Veteran's current psychiatric symptomatology.

As noted above, when, after consideration of all the evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  In this case, because the Veteran has been diagnosed with PTSD related to his claimed in-service stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted. 


ORDER

New and material evidence not having been submitted, the appellant's application to reopen a claim of entitlement to service connection for Hepatitis C is denied.

New and material evidence having been submitted, the claim of service connection for porphyria cutanea tarda, is reopened.  To this extent and to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.



REMAND

The claim of service connection for porphyria cutanea tarda was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for porphyria cutanea tarda. 

The Veteran's service treatment records note that the Veteran received treatment for a rash and lesions on his body while he was in-service.  At that time, the Veteran was diagnosed with pityraris rosea.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

A Veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §  3.307(a)(6)(iii).

The Veteran served in the U.S. Army.  The DD-214 showed that the Veteran served in Vietnam from September 1971 to March 1972.  Additionally, the DD-214 noted that the Veteran was the recipient of the Vietnam Campaign Medal with 60 Device, the Vietnam Service Medal, and National Defense Service Medal.  Therefore, the evidence demonstrates that the Veteran served in Vietnam and he is presumed to have had herbicide exposure. 

The Board acknowledges that, in May 2005, the Veteran was afforded a scar VA examination.  The Veteran reported that he had a rash on his upper and lower extremities starting in the 1980's.  Additionally, the Veteran stated that he was seen by many doctors over the years and was diagnosed with porphyria cutanea tarda in 2001.  Upon examination, the VA examiner noted that the Veteran currently had a residual rash from the condition, in the form of hyperpigmented areas or brown spots, and some reddish spots or erythema.  Additionally, the examiner noted that the Veteran had only one scab, which looked like it was a little ulcerations.  Furthermore, the examiner noted that the Veteran had a pinhead size popular lesion.  Moreover, the examiner stated that the Veteran's rash was most prominent and most active on his hands.  However, the examiner stated that there was no classical porphyria cutanea tarda rash at that time.  Additionally, the examiner stated that it was at best healing or mild residual rash from how porphyria rash usually presents.  The examiner concluded that porphyria cutanea tarda was likely related to Agent Orange exposure.  However, a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, based on the above evidence, the Board concludes that the Veteran must be afforded a VA dermatology examination when an outbreak of his skin condition occurs before appellate review may proceed.  The evidence demonstrates that the Veteran has been treated for a rash during active duty and since his separation from service.  However, no clear diagnosis was assigned by the VA examiner, who stated that the Veteran had no classical porphyria cutanea tarda rash at that time.  Based on the Veteran's military history and his presence in Vietnam, further evidence should be developed regarding this claimed disorder.  Without further clarification, the Board is without medical expertise to determine if the Veteran's skin condition was related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained, when the Veteran's skin condition is present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1) The AMC should arrange for the Veteran to undergo an appropriate VA examination before an appropriate specialist(s) for his claimed skin disorder, when the Veteran's condition is present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should indicate whether the Veteran has a current disorder of the skin, to include porphyria cutanea tarda.  Additionally, the examiner should state whether it is at least as likely as not that any current skin disorder(s) manifested during, or as a result of, his military service, to include as due to herbicide exposure such as Agent Orange and/or in-service documentation of pityraris rosea.  

Additionally, the examiner should review and discuss the Veteran's service treatment records documenting a rash in-service, VA outpatient treatment records, private treatment records, the November 2005 VA examination report and opinion, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


